Exhibit 10.1

SHAREHOLDERS’ AGREEMENT

dated as of

June 10, 2015

by and between

MRC GLOBAL INC.

and

MARIO INVESTMENTS LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.     Definitions

     1   

Section 1.02.     Other Definitional and Interpretative Provisions

     9    ARTICLE 2    BOARD REPRESENTATION   

Section 2.01.     Appointment and Nomination Rights

     9   

Section 2.02.     Board Observer

     11    ARTICLE 3    TRANSFERS AND ISSUANCES OF COMPANY SECURITIES   

Section 3.01.     General Restrictions on Transfer

     12   

Section 3.02.     Preemptive Rights

     14    ARTICLE 4    REGISTRATION RIGHTS   

Section 4.01.     Demand Registration

     15   

Section 4.02.     Shelf Registration

     17   

Section 4.03.     Piggyback Registration

     19   

Section 4.04.     Lock-Up Agreements

     20   

Section 4.05.     Registration Procedures

     20   

Section 4.06.     Indemnification by the Company

     24   

Section 4.07.     Indemnification by Registering Investors

     25   

Section 4.08.     Conduct of Indemnification Proceedings

     25   

Section 4.09.     Contribution

     26   

Section 4.10.     Participation in Public Offering

     28   

Section 4.11.     Other Indemnification

     28   

Section 4.12.     Cooperation by the Company

     28   

Section 4.13.     Liquidated Damages

     28   

Section 4.14.     No Inconsistent Agreements

     29    ARTICLE 5    CERTAIN COVENANTS AND AGREEMENTS   

Section 5.01.     Standstill

     30   

Section 5.02.     Voting

     31   

Section 5.03.     Financing Cooperation

     31   

Section 5.04.     Information Rights

     32   



--------------------------------------------------------------------------------

     PAGE  

Section 5.05.     Confidentiality

     32   

Section 5.06.     Legend

     33   

Section 5.07.     Shareholder Rights Plan

     34    ARTICLE 6    MISCELLANEOUS   

Section 6.01.     Successors and Assigns

     34   

Section 6.02.     Notices

     34   

Section 6.03.     Amendments and Waivers

     36   

Section 6.04.     Governing Law

     36   

Section 6.05.     Jurisdiction

     36   

Section 6.06.     WAIVER OF JURY TRIAL

     36   

Section 6.07.     Specific Enforcement

     37   

Section 6.08.     Counterparts; Effectiveness; Third Party Beneficiaries

     37   

Section 6.09.     Entire Agreement

     37   

Section 6.10.     Severability

     37   

Section 6.11.     Termination

     37   

Section 6.12.     Independent Nature of Obligations

     38   

 

ii



--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT

SHAREHOLDERS’ AGREEMENT (this “Agreement”) dated as of June 10, 2015 by and
between MRC Global Inc., a Delaware corporation (the “Company”), and Mario
Investments LLC, a Delaware limited liability company (“Investor”).

W I T N E S S E T H :

WHEREAS, Investor and the Company have entered into that certain Purchase
Agreement, dated as of May 19, 2015 (the “Purchase Agreement”), pursuant to, and
subject to the terms and conditions of which, the Company is selling, and
Investor is purchasing, on the date hereof 363,000 shares of Preferred Stock (as
defined below); and

WHEREAS, Investor and the Company desire to enter into this Agreement in order
to set forth their respective rights and responsibilities, and to establish
various arrangements and restrictions with respect to Investor’s ownership of
the Preferred Stock, the governance of the Company and other related matters.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board’s good faith judgment, after consultation with independent
outside counsel to the Company, (i) would be required to be made in any
Registration Statement filed with the SEC by the Company to make such
Registration Statement not materially misleading; (ii) would not be required to
be made at or prior to the time of filing of such Registration Statement but for
the filing of such Registration Statement; and (iii) the Company has a bona fide
business purpose for not disclosing publicly.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that (i) no securityholder of the Company shall be deemed an Affiliate
of any other securityholder solely by reason of any investment in the Company,
(ii) no portfolio company in which Investor or any of its Affiliates have an
investment shall be deemed an Affiliate of Investor or any of its Affiliates and



--------------------------------------------------------------------------------

(iii) the Company, its Subsidiaries and any of the Company’s other controlled
Affiliates shall not be deemed an Affiliate of Investor. For the purpose of this
definition, the term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“As-Converted Basis” means on a basis in which all shares of Common Stock
issuable upon conversion, exercise or exchange of Company Securities are assumed
to be outstanding, including upon the conversion of Preferred Stock, but
excluding shares of Common Stock issuable upon the conversion, exercise or
exchange of outstanding stock options, restricted stock, stock appreciation
rights or other stock based awards to employees or directors.

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City or Houston, Texas are authorized by law to
close.

“Certificate of Designations” means the Certificate of Designations,
Preferences, Rights and Limitations of the Preferred Stock.

“Change of Control” means, with respect to the Company, any of the following
transactions: (a) a merger, consolidation or other reorganization, unless
securities representing more than 50% of the total combined voting power of the
voting securities of the successor entity are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the Persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (b) a sale, transfer or
other disposition of 50% or more of the Company’s consolidated assets; or
(c) any transaction or series of transactions pursuant to which any “person” or
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) (other than
the Investor Parties) becomes directly or indirectly the beneficial owner of
securities possessing more than 30% of the total combined voting power of the
Company’s securities (as measured in terms of the power to vote with respect to
the election of the Board) outstanding immediately after the consummation of
such transaction or series of transactions, whether such transaction involves a
direct issuance from the Company or the acquisition of outstanding securities
held by one or more of the Company’s existing stockholders.

“Closing” means the consummation of the purchase by Investor of the shares of
Preferred Stock pursuant to the Purchase Agreement.

 

2



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any stock into which such Common Stock may thereafter be converted or
changed.

“Common Unit Price” means the volume weighted average closing price of Common
Stock (as reported by the New York Stock Exchange) for the 10 trading days
immediately preceding the date on which the determination is made.

“Company Securities” means (i) the Common Stock, (ii) the Preferred Stock,
(iii) securities convertible into or exchangeable for Common Stock, (iv) any
other equity or equity-linked security issued by the Company and (v) options,
warrants or other rights to acquire Common Stock or any other equity or
equity-linked security issued by the Company.

“Confidential Information” means any information concerning the Company or any
Persons that are or become its Subsidiaries or the financial condition,
business, operations or prospects of the Company or any such Persons in the
possession of, learned by or furnished to any Investor Party (including by
virtue of its present or former right to designate an Investor Designee or Board
Observer); provided that the term “Confidential Information” does not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by an Investor Party or its Representatives in
violation of this Agreement, (ii) was available to such Investor Party on a
non-confidential basis prior to its disclosure to such Investor Party or its
Representatives by the Company or any of its Representatives, (iii) becomes
available to such Investor Party on a non-confidential basis from a source other
than the Company or any of its Representatives after the disclosure of such
information to such Investor Party or its Representatives by the Company, which
source is (at the time of receipt of the relevant information) not, to the
knowledge of such Investor Party, bound by a confidentiality agreement with (or
other confidentiality obligation to) the Company or another Person in respect to
such information or (iv) is independently developed by such Investor Party
without violating any confidentiality agreement with, or other obligation of
secrecy to, the Company.

“Cornell Parties” means Henry Cornell and each of his controlled Affiliates and,
following Henry Cornell’s death or disability, each entity that was a Cornell
Party and each of such entity’s controlled Affiliates for so long as such entity
is controlled by one or more members of the Sponsor Group.

“Exchange Act” means the Securities Exchange Act of 1934.

“Governmental Authority” means any transnational, or domestic or foreign,
federal, state or local governmental authority, department, court, agency or
official, including any political subdivision thereof.

 

3



--------------------------------------------------------------------------------

“Investment Percentage” means, at any time, the percentage obtained by dividing
(a) the sum of (i) the total number of shares of Common Stock underlying the
Preferred Stock held by the Investor Parties as of such time plus (ii) the total
number of shares of Common Stock held by the Investor Parties as of such time as
a result of the conversion of the Preferred Stock by (b) the total number of
shares of Common Stock underlying the Preferred Stock issued at Closing, in each
case appropriately adjusted to give effect to any anti-dilution adjustments,
stock splits, combinations or similar events.

“Investor Parties” means Investor and any other Cornell Party that holds Company
Securities and has executed and delivered to the Company a joinder to this
Agreement in accordance with Section 3.01(e) or 3.01(f).

“Liquidated Damages Multiplier” means, with respect to an Investor Party, the
product obtained by multiplying (a) the Common Unit Price by (b) the number of
Registrable Securities held by such Investor Party (including, for avoidance of
doubt, the number of shares of Common Stock underlying the Preferred Stock held
by such Investor Party).

“NASD” means the National Association of Securities Dealers, Inc.

“Other Standstill Party” means any former member, partner or other equity holder
of an Investor Party (or its parent entity) that agrees to be bound by the
restrictions in Section 5.01 pursuant to subclause (y) of the proviso in Section
3.01(b)(iv).

“Percentage Interest” means, with respect to an Investor Party at any time, a
fraction, the numerator of which is the aggregate number of shares of Common
Stock owned by such Investor Party on an As-Converted Basis at such time, and
the denominator of which is the aggregate number of shares of outstanding Common
Stock on an As-Converted Basis at such time.

“Permitted Transferee” means any Cornell Party.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Preferred Stock” means the 6.50% Series A Convertible Perpetual Preferred
Stock, par value $0.01 per share, of the Company.

“Pro Rata Portion” means, with respect to an Investor Party at any time, a
number of New Issue Securities equal to the product of (a) the number of New
Issue Securities proposed to be issued, sold or placed pursuant to Section 3.02
multiplied by (b) such Investor Party’s Percentage Interest determined
immediately prior to the issuance, sale or placement of such New Issue
Securities.

 

4



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre-and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective Registration Statement under
the Securities Act, other than pursuant to a Registration Statement on Form S-4,
Form S-8 or any similar or successor form.

“Registrable Securities” means, at any time, shares of Common Stock held
beneficially or of record by (a) an Investor Party, including shares of Common
Stock that are (i) issued or issuable upon conversion of the Preferred Stock or
(ii) acquired by way of a dividend, stock split, recapitalization, plan or
reorganization, merger, sale of assets or similar transaction, or (b) a
Registration Rights Transferee, in each case until (x) a Registration Statement
covering such securities has been declared effective by the SEC and such
securities have been disposed of pursuant to such effective Registration
Statement or (y) such securities are sold under circumstances in which all of
the applicable conditions of Rule 144 (or any similar provisions then in force)
under the Securities Act are met.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any Registration Statements, Prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any “cold comfort” letters requested
pursuant to Section 4.05(h)), (vii) reasonable fees and expenses of any special
experts retained by the Company in connection with such registration,
(viii) reasonable fees, out-of-pocket costs and expenses of the Investor
Parties, including one counsel for all of

 

5



--------------------------------------------------------------------------------

the Investor Parties participating in the offering selected by the Investor
Parties holding the majority of the Registrable Securities to be sold for the
account of all Registering Investors, (ix) fees and expenses in connection with
any review by the NASD of the underwriting arrangements or other terms of the
offering, and all fees and expenses of any qualified independent underwriter,
including the fees and expenses of any counsel thereto, (x) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, (xiii) expenses relating to any analyst or investor presentations
or any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, (xiv) fees and expenses payable in
connection with any ratings of the Registrable Securities, including expenses
relating to any presentations to rating agencies and (xv) all out-of-pocket
costs and expenses incurred by the Company or its appropriate officers in
connection with their compliance with Section 4.05(m).

“Registration Rights Transferee” means any (a) creditor of an Investor Party
that obtains ownership of Company Securities as a result of foreclosing on a
pledge or security interest that was granted to such creditor by such Investor
Party or (b) member, partner or other equity holder of Investor (or its parent
entity) who receives Company Securities in connection with a distribution in
kind, in each case to the extent contemplated and permitted by this Agreement.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

“Relative Investor Ownership” means, with respect to an Investor Party at any
time, a fraction, the numerator of which is the aggregate number of shares of
Common Stock owned by such Investor Party on an As-Converted Basis at such time,
and the denominator of which is the aggregate number of shares of Common Stock
owned by all Investor Parties on an As-Converted Basis at such time.

“Representative” means, with respect to any Person, such Person’s Affiliates and
its and their respective directors, officers, employees, stockholders, members,
general or limited partners, agents, counsel, investment advisers or other
representatives.

 

6



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Sponsor Group” means (i) Henry Cornell, (ii) any lineal descendant or ancestor
or sibling (by birth or adoption) of Henry Cornell, (iii) any spouse or former
spouse of any of the foregoing, (iv) any legal representative or estate of any
of the foregoing, (v) any trust (including a revocable trust, declaration trust
or a voting trust), guardianship or custodianship for the benefit of any of the
foregoing, (vi) any private charitable foundation controlled by any of the
foregoing and (vii) any employee or investment professional of Cornell Capital
LLC or any of its Affiliates.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are
directly or indirectly owned by such Person.

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, lend, encumber, hypothecate
or otherwise transfer (including through any hedging or other similar
transaction) such Company Securities or any economic participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation or other transfer of
such Company Securities or any economic participation or interest therein or any
agreement or commitment to do any of the foregoing; provided that a Transfer
will not include (A) engaging in equity swaps or the purchasing of puts so long
as (x) the primary purpose of such transactions is to protect against a drop in
the market price of Common Stock, (y) the party engaging in such hedging
transactions retains the beneficial ownership of, and the ability to control
voting with respect to, such Company Securities underlying such hedging
transactions and (z) such hedging transactions are not permitted to be settled
in Company Securities, and are settled solely in cash, (B) the granting of a
pledge, encumbrance or other security interest over such Company Securities in
connection with any financing arrangements (including any margin loan
transaction), (C) the ability of any creditor to foreclose on and sell such
Company Securities and any foreclosure or sale by such creditor or (D) a sale,
transfer or issuance of equity interests or other securities of (x) the Equity
Investor (as

 

7



--------------------------------------------------------------------------------

defined in the Purchase Agreement) (or any investment vehicle that is organized
to make investments in parallel, or to co-invest or invest alongside or in lieu
of, the Equity Investor) or (y) a general partner or equivalent entity of an
entity referred to in clause (x) so long as such general partner or equivalent
entity remains a Cornell Party after giving effect to such sale, transfer or
issuance; provided that, if such general partner or equivalent entity ceases to
be a Cornell Party as a result of an involuntary removal by the limited partners
or equivalent equityholders of such entity due to Henry Cornell’s death or
disability, a cause event or similar grounds for removal, such removal and any
subsequent transfer of general partner or other similar interests in such entity
to a new general partner or equivalent entity shall not be deemed a Transfer.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Agreement

   Preamble

Board Observer

   2.02

Company

   Preamble

Damages

   4.06

Delay Event

   4.13

Delay Liquidated Damages

   4.13

Delay Notice

   4.01

Demand Registration

   4.01

Demand Suspension

   4.01

Effectiveness Deadline

   4.02

Indemnified Party

   4.08

Indemnifying Party

   4.08

Inspectors

   4.05

Investor

   Preamble

Investor Designee

   2.01

Liquidated Damages

   4.13

Maximum Offering Size

   4.01

New Issue Securities

   3.02

Other Common Stock

   1.02

Party

   6.12

Piggyback Registration

   4.03

Preemptive Notice

   3.02

Purchase Agreement

   Recitals

Registering Investors

   4.01

Registration Request

   4.01

Requesting Investor

   4.01

Shelf Period

   4.02

Shelf Registration Statement

   4.02

Shelf Suspension

   4.02

Transferee

   3.01

 

8



--------------------------------------------------------------------------------

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles and Sections are to Articles and Sections of this
Agreement unless otherwise specified. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any statute shall be deemed to refer to such statute as amended from time to
time and to any rules or regulations promulgated thereunder. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. If, at the time of
any sale or other disposition of Common Stock, an Investor Party holds shares of
Common Stock both (i) as a result of conversion of the Preferred Stock and
(ii) through any other means (“Other Common Stock”), any sales by such Investor
Party of Common Stock shall be deemed to occur in the following order:
(A) first, shares of Other Common Stock until such Investor Party holds no
shares of Other Common Stock and (B) second, shares of Common Stock held by such
Investor Party as a result of conversion of the Preferred Stock.

ARTICLE 2

BOARD REPRESENTATION

Section 2.01. Appointment and Nomination Rights. (a) Without limiting the rights
of the Investor Parties set forth in Section 2.02, following the third
anniversary of the Closing and for so long as the Investment Percentage is at
least 33%, (i) for so long as shares of Preferred Stock remain outstanding, the
Investor Parties shall be entitled to appoint a director to serve on the Board
pursuant to the Certificate of Designations or (ii) if no shares of Preferred
Stock remain outstanding, the Investor Parties shall have the right, but not the
obligation, to designate for nomination one nominee to serve as a director on
the Board, subject in each case to such Person’s satisfaction of all applicable
requirements regarding

 

9



--------------------------------------------------------------------------------

service as a director of the Company under applicable law, regulation or stock
exchange rules regarding service as a director and such other criteria and
qualifications for service as a director applicable to all directors of the
Company and in effect on the date hereof (such Person, the “Investor Designee”).
Immediately prior to the third anniversary of the Closing, the Company shall
increase the size of the Board by one director and fill such newly-created
directorship with the Investor Designee in accordance with the Company’s
certificate of incorporation and bylaws. Thereafter, in the event that the
Investor Designee is nominated pursuant to clause (ii) above, the Company shall
(x) include the Investor Designee in its slate of nominees for election to the
Board at each annual or special meeting of stockholders of the Company at which
directors are to be elected and at which the seat held by the Investor Designee
is subject to election and (y) recommend that the Company’s stockholders vote in
favor of the election of the Investor Designee. The Company shall take all
reasonably necessary actions to ensure that, at all times when an Investor
Designee is eligible to be appointed or nominated, there are sufficient
vacancies on the Board to permit such designation. The Investor Parties and the
Company shall discuss in good faith appropriate committee representation for the
Investor Designee. Notwithstanding the foregoing, at such time as the threshold
set forth in the first sentence of this Section 2.01(a) is no longer satisfied,
the rights of the Investor Parties under this Section 2.01(a) shall terminate
and the Investor Designee shall promptly resign.

(b) If any Investor Designee ceases to serve on the Board for any reason during
his or her term, subject to the continuing threshold set forth in the first
sentence of Section 2.01(a), the vacancy created thereby shall be filled, and
the Company shall cause the Board to fill such vacancy, with a new Investor
Designee eligible to serve on the Board in accordance with Section 2.01(a).

(c) For the avoidance of doubt, the Investor Designee shall be entitled (i) to
the same retainer, equity compensation and other fees or compensation, including
travel and expense reimbursement, paid to the non-executive directors of the
Company for his or her service as a director, including any service on any
committee of the Board and (ii) to the same indemnification rights as other
non-executive directors of the Company, and the Company shall maintain in full
force and effect directors’ and officers’ liability insurance in reasonable
amounts from established and reputable insurers to the same extent it now
indemnifies and provides insurance for the non-executive directors on the Board.
In all directors’ and officers’ insurance policies, the Investor Designee shall
be covered as an insured in such a manner as to provide the Investor Designee
with rights and benefits under such insurance policies no less favorable than
those provided to the other non-executive directors of the Company.

(d) The Investor Designee shall be bound by the same confidentiality
restrictions as the other non-executive directors of the Company, but,

 

10



--------------------------------------------------------------------------------

notwithstanding anything to the contrary in such confidentiality restrictions,
the Investor Designee shall be entitled to provide to the Investor Parties any
and all information received by such Investor Designee in its capacity as a
director subject to compliance by the Investor Parties with Section 5.05;
provided, however, that, except with the prior written consent of the Company,
the Investor Designee shall not disclose to any Investor Party any advice
provided to the Company by in-house or outside legal counsel that is protected
by the attorney-client privilege.

Section 2.02. Board Observer. (a) Following the Closing and for so long as the
Investment Percentage is at least 33%, the Investor Parties shall have the
right, but not the obligation, to appoint one representative (such Person, the
“Board Observer”) to be present (whether in person or by telephone) at all
meetings of the Board and each committee thereof.

(b) Once appointed, the Company shall send such Board Observer all of the
notices, information and other materials (including meeting notices and agendas)
that are distributed to the members of the Board and the committees thereof, all
at the same time and in the same manner as such notices, agenda, information and
other materials are provided to the members of the Board or such committee, as
applicable. The Company shall provide the Board Observer with the same travel
and expense reimbursement with respect to such Board Observer’s attendance at
Board and committee meetings as is provided to the directors.

(c) Notwithstanding anything to the contrary in this Section 2.02, the Investor
Parties agree that the Board Observer may be excluded from such portions of any
Board or committee meeting and that such information and other materials
referred to in Section 2.02(b) may be withheld from the Board Observer, in each
case, as and solely to the extent the Board reasonably determines, based on the
advice of counsel, (i) is necessary to avoid any conflict of interest with
respect to any potential transaction between the Company, on the one hand, and
Investor, the Board Observer or any of their respective Affiliates, on the other
hand, if and to the extent that such conflict would have disqualified the Board
Observer from attending such meeting or receiving such materials had the Board
Observer been a director of the Company at the relevant time or (ii) is
necessary to avoid the waiver of the attorney-client privilege with respect to
the matters to be discussed or the matters included in the information to be
distributed; provided that, before the Company may exclude the Board Observer
from any portion of any Board or committee meeting or withhold from the Board
Observer any Board or committee materials pursuant to the foregoing provisions
of this sentence, the Company shall notify the Investor Parties of its
determination to do so, and consult with the Investor Parties to minimize or
eliminate the need for such exclusion or withholding.

(d) The Board Observer shall be entitled to provide to the Investor Parties any
and all information received by such Board Observer pursuant to this
Section 2.02; provided that, for the avoidance of doubt, the Board Observer
shall be deemed a Representative of the Investor Parties under Section 5.05.

 

11



--------------------------------------------------------------------------------

ARTICLE 3

TRANSFERS AND ISSUANCES OF COMPANY SECURITIES

Section 3.01. General Restrictions on Transfer. (a) Subject to Sections 3.01(b)
and 3.01(c), all Company Securities held by the Investor Parties shall be freely
Transferable.

(b) Investor, and upon a Transfer in accordance with the terms of this Agreement
to a Permitted Transferee, any other Investor Party or any other Person that may
acquire Company Securities pursuant to Section 3.01(b)(iv) below, shall not
Transfer any shares of Preferred Stock prior to the fifth anniversary of the
Closing; provided that such prohibition shall not apply to Transfers (i) to
Permitted Transferees; (ii) pursuant to a third party tender offer or exchange
offer, as to which the Board (A) recommends acceptance pursuant to Rule
14e-2(a)(1) under the Exchange Act or (B) expresses no opinion or is unable to
take a position pursuant to Rule 14e-2(a)(2) or (3) under the Exchange Act;
(iii) pursuant to any merger or other similar business combination transaction
effected by the Company which is recommended, approved or not opposed by the
Board; or (iv) to any member, partner or other equity holder of an Investor
Party (or its parent entity) upon the dissolution, liquidation or winding up of
such Investor Party (or its parent entity) as a result of an involuntary removal
by the limited partners or equivalent equityholders of such Investor Party (or
its parent entity) due to Henry Cornell’s death or disability, a cause event or
similar grounds for removal; provided that any such member, partner or other
equity holder who receives a Transfer of Preferred Stock pursuant to this
Section 3.01(b) shall be required, at the time of and as a condition to such
Transfer, to become a party to this Agreement by executing and delivering to the
Company a joinder to this Agreement in form and substance reasonably
satisfactory to the Company pursuant to which such member, partner or other
equity holder shall agree to comply with (x) the Transfer restrictions contained
in this Section 3.01(b) and (y) if, pursuant to such Transfer, such member,
partner or other equity holder receives Preferred Stock and other Company
Securities that, on an As-Converted Basis, are at least 10% of the aggregate
number of shares of outstanding Common Stock on an As-Converted Basis at such
time, the restrictions contained in Section 5.01.

(c) No Investor Party shall Transfer any shares of Common Stock to any “person”
or “group” (in each case within the meaning of Section 13(d) of the Exchange
Act), in a single transaction or series of transactions, if such Investor Party
knows or has good reason to know after reasonable inquiry that such

 

12



--------------------------------------------------------------------------------

“person” or “group” holds or, after giving effect to any such Transfer, would
hold (x) with respect to Transfers prior to the fifth anniversary of the
Closing, more than 4.9% of the outstanding Common Stock of the Company or
(y) with respect to Transfers on or after the fifth anniversary of the Closing,
more than 14.9% of the outstanding Common Stock of the Company; provided that
such prohibition shall not apply to Transfers (i) to Permitted Transferees;
(ii) pursuant to a third party tender offer or exchange offer, as to which the
Board (A) recommends acceptance pursuant to Rule 14e-2(a)(1) under the Exchange
Act or (B) expresses no opinion or is unable to take a position pursuant to Rule
14e-2(a)(2) or (3) under the Exchange Act; (iii) pursuant to any merger or other
similar business combination transaction effected by the Company which is
recommended, approved or not opposed by the Board; (iv) Transfers made in
connection with a distribution in kind by Investor to its limited partners;
(v) in connection with a Public Offering; (vi) in an open market transaction
effected through a broker-dealer; (vii) to a broker-dealer in a block sale so
long as such broker-dealer is purchasing such shares for its own account and
makes block trades in the ordinary course of its business; or (viii) to a mutual
fund which, to such Investor’s or broker-dealer’s, as applicable, knowledge
after reasonable inquiry, typically makes investments in persons in the ordinary
course of its business for investment purposes and not with the purpose or
intent of changing or influencing the control of such person.

(d) Notwithstanding anything in this Agreement to the contrary, each Investor
Party may designate any Cornell Party to exercise such Investor Party’s rights
under Section 3.02.

(e) Each Person designated by an Investor Party pursuant to Section 3.01(d) and
each Permitted Transferee that receives a Transfer of Company Securities (each
such designee or Permitted Transferee, a “Transferee”) shall be required, at the
time of and as a condition to such designation or Transfer, as applicable, to
become a party to this Agreement by executing and delivering to the Company a
joinder to this Agreement in form and substance reasonably satisfactory to the
Company, whereupon such Transferee shall be treated as an “Investor Party” for
all purposes of this Agreement. Any such Transferee shall agree to Transfer back
to the Investor Party making such designation or Transfer any Company Securities
held by such Transferee at or before such time as such Transferee ceases to be a
Cornell Party.

(f) Each Cornell Party that acquires Company Securities pursuant to
Section 5.01(b)(ii) shall be required, within 10 Business Days following such
Cornell Party’s first acquisition of Company Securities, to become a party to
this Agreement by executing and delivering to the Company a joinder to this
Agreement in form and substance reasonably satisfactory to the Company,
whereupon such Cornell Party shall be treated as an “Investor Party” for all
purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

(g) Upon receiving any Company Securities, each Registration Rights Transferee
shall be entitled, at its option, to become a party to this Agreement by
executing and delivering to the Company a joinder to this Agreement in form and
substance reasonably satisfactory to the Company, whereupon such Registration
Rights Transferee shall be treated as an “Investor Party” solely for purposes of
Article 4 hereof.

(h) Any purported Transfer, other than in accordance with this Agreement, shall
be null and void, and the Company shall refuse to recognize any such Transfer
for any purpose.

Section 3.02. Preemptive Rights. For so long as the Investment Percentage is at
least 33%, except as otherwise provided in Section 3.02(c), each time the
Company proposes to issue any Company Securities (collectively, “New Issue
Securities”) to any Person, the Company shall first offer the New Issue
Securities to the Investor Parties in accordance with the following provisions:

(a) The Company shall give a notice to the Investor Parties (the “Preemptive
Notice”) stating (i) its intention to issue the New Issue Securities; (ii) the
amount and description of such New Issue Securities to be issued; and (iii) the
expected purchase price (calculated as of the proposed issuance date) and the
other terms upon which the Company is offering the New Issue Securities.

(b) Transmittal of the Preemptive Notice to each Investor Party by the Company
shall constitute an offer by the Company to sell to such Investor Party its Pro
Rata Portion of the New Issue Securities for the price and upon the terms set
forth in the Preemptive Notice. For a period of 10 Business Days after the
submission of the Preemptive Notice to an Investor Party, such Investor Party
shall have the option, exercisable by written notice to the Company, to accept
the Company’s offer as to all or any part of such Investor Party’s Pro Rata
Portion. If the Investor Parties in the aggregate exercise their right to
purchase under this Section 3.02 with respect to less than their Pro Rata
Portion of the New Issue Securities proposed to be issued and sold, the Company
shall have 90 days thereafter to sell any or all of the remaining New Issue
Securities (i.e., those not to be sold to an Investor Party), upon terms and
conditions no less favorable to the Company, and no more favorable to the
purchasers of such New Issue Securities, than those set forth in the Preemptive
Notice. In the event the Company has not sold such New Issue Securities within
such 90-day period, the Company shall not thereafter issue or sell any New Issue
Securities without first offering such New Issue Securities to Investor in the
manner provided in this Section 3.02. The purchase of New Issue Securities by
the Investor Parties pursuant to this Section 3.02 shall be consummated
simultaneously with the closing of the sale of the New Issue Securities set
forth in the Preemptive Notice, but in no event prior to 15 Business Days after
the submission of the Preemptive Notice to each Investor Party.

(c) The preemptive rights contained in this Section 3.02 shall not apply to
(i) the issuance of Common Stock issuable upon the conversion or exchange of
Company Securities outstanding as of the date hereof or issued after the date
hereof in accordance with the provisions of this Section 3.02; (ii) the issuance
of Company Securities in connection with any bona fide acquisition of another
Person (whether by merger, acquisition of the capital stock of such Person,
acquisition of all or substantially all of the assets of such Person, or other
reorganization), to the sellers in such transaction as consideration for such
acquisition; or (iii) the issuance of shares of Common Stock or options and the
Common Stock issued pursuant to such options after the date hereof to employees,
officers or directors of the Company or any of its Subsidiaries pursuant to
stock purchase or stock option plans or other arrangements that are approved by
the Board.

 

14



--------------------------------------------------------------------------------

ARTICLE 4

REGISTRATION RIGHTS

Section 4.01. Demand Registration. (a) If the Company shall receive a request (a
“Registration Request”) from an Investor Party (the “Requesting Investor”) that
the Company effect the registration under the Securities Act of all or any
portion of such Investor Party’s Registrable Securities, and specifying the
intended method of disposition thereof, then the Company shall promptly give
notice of such Registration Request to each other Investor Party, and thereafter
the Company shall use its best efforts to effect, as expeditiously as possible,
the registration under the Securities Act of (each such registration shall be
referred to herein as a “Demand Registration”): (i) all Registrable Securities
for which the Requesting Investor has requested registration under this
Section 4.01 and (ii) all other Registrable Securities that Investor Parties
have requested the Company to register by request received by the Company within
10 Business Days after such holder receives the Company’s notice of the Demand
Registration (all such Investor Parties together with the Requesting Investor,
and any Investor Parties participating in a Piggyback Registration pursuant to
Section 4.03, the “Registering Investors”), all to the extent necessary to
permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities so to be registered; provided that,
(i) subject to Section 4.01(d), the Company shall not be obligated to effect
more than (i) two Demand Registrations in any calendar year, other than Demand
Registrations to be effected pursuant to a Registration Statement on Form S-3
(or any successor thereto), for which an unlimited number of Demand
Registrations shall be permitted and (ii) the Company shall not be obligated to
effect a Demand Registration unless the aggregate proceeds expected to be
received from the sale of the Registrable Securities requested to be included in
such Demand Registration equals or exceeds $30,000,000.

 

15



--------------------------------------------------------------------------------

(b) Promptly after the expiration of the 15 Business Day period referred to in
Section 4.01(a)(ii), the Company shall notify all Registering Investors of the
identities of the other Registering Investors and the number of shares of
Registrable Securities requested to be included in the Demand Registration. At
any time prior to the effective date of the Registration Statement relating to a
Demand Registration, the Requesting Investor may revoke its Registration
Request, without liability to any of the other Registering Investors, by
providing a notice to the Company revoking such Registration Request. A request,
so revoked, shall be considered to be a Demand Registration unless (i) such
revocation arose out of the fault of the Company (in which case the Company
shall be obligated to pay all Registration Expenses in connection with such
revoked request), or (ii) the Requesting Investor reimburses the Company for all
Registration Expenses of such revoked request.

(c) The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether such Registration
is effected, except as set forth in Section 4.02(b)(ii).

(d) A Demand Registration shall not be deemed to have occurred:

(i) unless the Registration Statement relating thereto (A) has become effective
under the Securities Act and (B) has remained effective for a period of at least
180 days (or such shorter period in which all Registrable Securities included in
such registration have actually been sold thereunder); provided that such
Registration Statement shall not be considered a Demand Registration if, after
such Registration Statement becomes effective, (1) such Registration Statement
is interfered with by any stop order, injunction or other order or requirement
of any Governmental Authority and (2) less than 75% of the Registrable
Securities included in such Registration Statement have been sold thereunder;

(ii) if the Maximum Offering Size is reduced in accordance with Section 4.01(e)
such that less than 75% of the Registrable Securities sought to be included in
such registration are included; or

(iii) as permitted pursuant to Section 4.01(b) or 4.01(f).

(e) If a Demand Registration involves a Public Offering and the managing
underwriter advises the Company and the Registering Investors that, in its view,
the number of shares of Registrable Securities requested to be included in such
registration (including any securities that the Company proposes to be included
that are not Registrable Securities) exceeds the largest number of shares that
can be sold without having an adverse effect on such offering, including the
price at which such shares can be sold (the “Maximum Offering Size”), the
Company shall include in such registration, in the priority listed below, up to
the Maximum Offering Size:

(i) first, all Registrable Securities requested to be registered by the
Registering Investors (allocated, if necessary for the offering not to exceed
the Maximum Offering Size, pro rata among such Registering Investors on the
basis of their Relative Investor Ownership);

 

16



--------------------------------------------------------------------------------

(ii) second, any securities proposed to be registered by the Company; and

(iii) third, any securities proposed to be registered for the account of any
other Persons, with such priorities among them as the Company shall determine.

(f) Upon notice to each Registering Investor (the “Delay Notice”), the Company
may postpone effecting a registration pursuant to this Section 4.01 on two
occasions during any period of twelve consecutive months for a reasonable time
specified in the notice but not exceeding 60 days (which period may not be
extended or renewed and provided that such periods in the aggregate shall not
exceed 90 days in any period of twelve consecutive months), if the filing,
initial effectiveness or continued use of a Registration Statement relating to a
Demand Registration would require the Company to make an Adverse Disclosure (a
“Demand Suspension”). No Registration Statement filed and subsequently withdrawn
pursuant to this Section 4.01(f) shall count as a Demand Registration. The
Registering Investors agree to suspend use of the applicable Prospectus in
connection with any sale or purchase, or offer to sell or purchase, Registrable
Securities, upon receipt of the Delay Notice. The Company shall immediately
notify the Registering Investors upon the termination of any Demand Suspension,
amend or supplement the Prospectus, if necessary, so it does not contain any
untrue statement or omission and furnish to each Registering Investor such
numbers of copies of the Prospectus as so amended or supplemented as such
Registering Investor may reasonably request. The Company shall, if necessary,
supplement or make amendments to the Registration Statement relating to the
Demand Registration, if required by the registration form used by the Company
for the Demand Registration or by the instructions applicable to such
registration form or by the Securities Act.

Section 4.02. Shelf Registration. (a) Within 90 days of the Closing, the Company
shall file with the SEC a registration statement on Form S-3 (which shall be an
automatic shelf registration statement (as defined in Rule 405 under the
Securities Act) if the Company is then a well-known seasoned issuer (as defined
in Rule 405 under the Securities Act)) (a “Shelf Registration Statement”)
relating to the offer and sale of all Registrable Securities by the Investor
Parties from time to time in accordance with the methods of distribution

 

17



--------------------------------------------------------------------------------

elected by the Investor Parties and set forth in the Shelf Registration
Statement, and, shall use its reasonable best efforts to cause such Shelf
Registration Statement to become effective under the Securities Act as promptly
as practicable thereafter, but in no event more than 120 days following the
Closing (the “Effectiveness Deadline”).

(b) The Company shall use its reasonable best efforts to keep such Shelf
Registration Statement continuously effective under the Securities Act in order
to permit the Prospectus forming a part thereof to be usable by the Investor
Parties until the date as of which there are no Registrable Securities (such
period of effectiveness, the “Shelf Period”). The Company shall use its
reasonable best efforts to remain a well-known seasoned issuer (and not become
an ineligible issuer (as defined in Rule 405 under the Securities Act)) during
the Shelf Period. If the Company does not pay the filing fee covering the
Registrable Securities at the time the Shelf Registration Statement is filed,
the Company agrees to pay such fee at such time or times as the Registrable
Securities are to be sold. If the Shelf Registration Statement has been
outstanding for at least three (3) years, at the end of the third year the
Company shall refile a Shelf Registration Statement covering the Registrable
Securities. If, at any time when the Company is required to re-evaluate its
status as a well-known seasoned issuer, the Company determines that it is not a
well-known seasoned issuer, the Company shall use its reasonable best efforts to
refile the Shelf Registration Statement on Form S-3 and, if such form is not
available, Form S-1 and keep such Registration Statement effective during the
Shelf Period.

(c) If the continued use of such Shelf Registration Statement at any time would
require the Company to make an Adverse Disclosure, the Company may, upon giving
at least ten days’ prior written notice of such action to each Investor Party,
suspend use of the Shelf Registration Statement (a “Shelf Suspension”); provided
that the Company shall not be permitted to exercise a Shelf Suspension (i) more
than one time during any twelve-month period or (ii) for a period exceeding 60
days on any one occasion. In the case of a Shelf Suspension, the Investor
Parties agree to suspend use of the applicable Prospectus in connection with any
sale or purchase of, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above. The Company shall immediately notify
each Investor Party upon the termination of any Shelf Suspension, amend or
supplement the Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to each Investor Party such numbers of copies
of the Prospectus as so amended or supplemented as such Investor Party may
reasonably request. The Company shall, if necessary, supplement or make
amendments to the Shelf Registration Statement, if required by the registration
form used by the Company for the Shelf Registration or by the instructions
applicable to such registration form or by the Securities Act.

(d) If an Investor Party so elects, an offering of Registrable Securities
pursuant to the Shelf Registration Statement shall be in the form of an
underwritten offering, and the Company shall amend or supplement the Shelf
Registration Statement for such purpose. The provisions of Section 4.01(e) shall
apply to any underwritten offering pursuant to this Section 4.02(d).

 

18



--------------------------------------------------------------------------------

Section 4.03. Piggyback Registration. (a) If the Company proposes to register
any Company Securities under the Securities Act (other than a registration on
Form S-8, S-4 or any successor forms, relating to shares of Common Stock or any
other class of Company Securities issuable upon exercise of employee stock
options or in connection with any employee benefit or similar plan of the
Company or in connection with a direct or indirect acquisition by the Company of
another Person), whether or not for sale for its own account, the Company shall
each such time give notice at least 10 Business Days prior to the anticipated
filing date of the Registration Statement relating to such registration to each
Investor Party (or within two Business Days in the case of an “overnight”
offering or “bought deal”), which notice shall set forth such Investor Party’s
rights under this Section 4.03 and shall offer such Investor Party the
opportunity to include in such Registration Statement the number of Registrable
Securities of the same class or series as those proposed to be registered as
such Investor Party may request (a “Piggyback Registration”), subject to the
provisions of Section 4.03(b). Upon the request of any such Investor Party made
within 10 Business Days after the receipt of notice from the Company (which
request shall specify the number of Registrable Securities intended to be
registered by such Investor Party) (or within two Business Days in the case of
an “overnight” offering or “bought deal”), the Company shall effect the
registration under the Securities Act of all Registrable Securities that the
Company has been so requested to register by all such Investor Parties, to the
extent requisite to permit the disposition of the Registrable Securities so to
be registered; provided that (i) if such registration involves a Public
Offering, all such Registering Investors must sell their Registrable Securities
to the underwriters selected as provided in Section 4.05(f) on the same terms
and conditions as apply to the Company, and (ii) if, at any time after giving
notice of its intention to register any Company Securities pursuant to this
Section 4.03(a) and prior to the effective date of the Registration Statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give notice to all
such Registering Investors and, thereupon, shall be relieved of its obligation
to register any Registrable Securities in connection with such registration. No
registration effected under this Section 4.03 shall relieve the Company of its
obligations to effect a Demand Registration to the extent required by
Section 4.01. The Company shall pay all Registration Expenses in connection with
each Piggyback Registration.

(b) If a Piggyback Registration involves a Public Offering (other than any
Demand Registration, in which case the provisions with respect to priority of

 

19



--------------------------------------------------------------------------------

inclusion in such offering set forth in Section 4.01(e) shall apply) and the
managing underwriter advises the Company that, in its view, the number of shares
of Common Stock or other Company Securities that the Company and the Registering
Investors intend to include in such registration exceeds the Maximum Offering
Size, the Company shall include in such registration, in the following priority,
up to the Maximum Offering Size:

(i) first, so much of the Company Securities proposed to be registered for the
account of the Company as would not cause the offering to exceed the Maximum
Offering Size;

(ii) second, all Registrable Securities requested to be included in such
registration by any Registering Investor (allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among such
Registering Investors on the basis of the relative number of shares of
Registrable Securities so requested to be included in such registration by each
such Registering Investor); and

(iii) third, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Company shall determine.

Section 4.04. Lock-Up Agreements. If any registration of Registrable Securities
shall be effected in connection with a Public Offering, neither the Company nor
any Investor Party shall effect any public sale or distribution, including any
sale pursuant to Rule 144, of any Company Securities (except as part of such
Public Offering) during the 90-day period beginning 14 days prior to the
effective date of the applicable Registration Statement, unless the Company and
the lead managing underwriter shall mutually agree to a shorter period.

Section 4.05. Registration Procedures. In connection with the Company’s
registration obligations under Sections 4.01, 4.02 and 4.03, subject to the
provisions of such Sections, the Company shall effect the registration and the
sale of such Registrable Securities in accordance with the intended method of
disposition thereof as quickly as practicable, and, in connection therewith:

(a) The Company shall as expeditiously as possible prepare and file with the SEC
a Registration Statement on any form for which the Company then qualifies or
that counsel for the Company shall deem appropriate and which form shall be
available for the sale of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof, and cause such
filed Registration Statement to become and remain effective for a period of not
less than 180 days.

 

20



--------------------------------------------------------------------------------

(b) Prior to filing a Registration Statement or Prospectus or any amendment or
supplement thereto, the Company shall, if requested, furnish to each Registering
Investor and each underwriter, if any, of the Registrable Securities covered by
such Registration Statement copies of such Registration Statement as proposed to
be filed, and thereafter the Company shall furnish to such Registering Investor
and underwriter, if any, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the Prospectus
included in such Registration Statement (including each preliminary Prospectus
and any summary Prospectus) and any other Prospectus filed under Rule 424 or
Rule 430A under the Securities Act and such other documents as such Registering
Investor or such underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Registering Investor.
The Company shall give the Registering Investor on whose behalf such Registrable
Securities are to be registered, the underwriter in a Public Offering and their
respective counsel and accountants, the opportunity to participate in the
preparation of any Registration Statement or Prospectus, or any amendment or
supplement thereto. Each Registering Investor shall have the right to request
that the Company modify any information contained in such Registration
Statement, amendment and supplement thereto pertaining to such Registering
Investor, and the Company shall use its reasonable best efforts to comply with
such request; provided, however, that the Company shall not have any obligation
to modify any information if the Company reasonably expects that so doing would
cause the Prospectus to contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading.

(c) After the filing of the Registration Statement, the Company shall (i) cause
the related Prospectus to be supplemented by any required Prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Registering Investors thereof set forth in such Registration
Statement or supplement to such Prospectus and (iii) promptly notify each
Registering Investor of any stop order issued or threatened by the SEC or any
state securities commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.

(d) The Company shall (i) register or qualify the Registrable Securities covered
by such Registration Statement under such other securities or “blue sky” laws of
such jurisdictions in the United States as any Registering Investor reasonably
(in light of such Registering Investor’s intended plan of distribution) requests
and (ii) cause such Registrable Securities to be registered with or approved by
such other governmental agencies or authorities as may be necessary

 

21



--------------------------------------------------------------------------------

by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Registering Investor to consummate the disposition of the Registrable Securities
owned by such Registering Investor; provided that the Company shall not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 4.05(d),
(B) subject itself to taxation in any such jurisdiction or (C) consent to
general service of process in any such jurisdiction.

(e) The Company shall immediately notify each Registering Investor with respect
to Registrable Securities covered by such Registration Statement, at any time
when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such Prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such Prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each Registering Investor
and file with the SEC any such supplement or amendment.

(f) (i) the Requesting Investor shall have the right, in its sole discretion, to
select an underwriter or underwriters in connection with any Public Offering
resulting from the exercise by such Requesting Investor of a Demand
Registration, (ii) the Registering Investors, acting jointly, shall have the
right, in their sole discretion, to select an underwriter or underwriters in
connection with any Public Offering pursuant to Section 4.02(d) and (iii) the
Company shall select an underwriter or underwriters in connection with any other
Public Offering; provided, however, that such underwriter or underwriters shall
be nationally recognized investment banking firms reasonably acceptable to the
Company. In connection with any Public Offering, the Company shall enter into
customary agreements (including an underwriting agreement in customary form) and
take all other actions as are required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering,
including the engagement of a “qualified independent underwriter” in connection
with the qualification of the underwriting arrangements with the NASD.

(g) The Company shall make available for inspection by any Registering Investor
and any underwriter participating in any disposition pursuant to a Registration
Statement being filed by the Company pursuant to this Section 4.05 and any
attorney, accountant or other professional retained by any such Registering
Investor or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company as
shall be reasonably necessary or desirable to enable them to exercise their due
diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any Inspectors in
connection with such Registration Statement.

 

22



--------------------------------------------------------------------------------

(h) In connection with any Public Offering of Registrable Securities, the
Company shall enter into such customary agreements and take all such other
actions in connection therewith (including those requested by the holders of a
majority of the Registrable Securities being sold in such offering) in order to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, (i) to the extent possible make such representations and
warranties to the underwriters of such Registrable Securities with respect to
the business of the Company and its Subsidiaries, the Registration Statement,
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, with respect to such underwritten offering, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
similar underwritten offerings and confirm the same if and when requested,
(ii) provide indemnities to the effect and to the extent provided in
Section 4.06, (iii) obtain opinions of counsel to the Company (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
underwriters and their counsel) addressed to each underwriter of Registrable
Securities and each Registering Investor, covering the matters customarily
covered in opinions requested in similar underwritten offerings, (iv) obtain
“cold comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other certified public accountant of any
Subsidiary of the Company, or of any business acquired by the Company for which
financial statements and financial data are or are required to be included in
the Registration Statement) addressed to each underwriter of Registrable
Securities and each Registering Investor, such letters to be in customary form
and covering matters of the type customarily covered in “cold comfort” letters
in connection with similar underwritten offerings, and (v) deliver such
documents and certificates as may be reasonably requested by the underwriters,
and which are customarily delivered in similar underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company made pursuant to clause (i) above and to evidence compliance with any
customary conditions contained in an underwriting agreement.

(i) The Company shall otherwise comply with all applicable rules and regulations
of the SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement or such other document covering a period of
at least 12 months, beginning within three months after the effective date of
the Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(j) The Company may require each Registering Investor promptly to furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be legally required in connection with such
registration.

 

23



--------------------------------------------------------------------------------

(k) Each Registering Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 4.05(e),
such Registering Investor shall forthwith discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Registering Investor’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4.05(e), and, if so
directed by the Company, such Registering Investor shall deliver to the Company
all copies, other than any permanent file copies then in such Registering
Investor’s possession, of the most recent Prospectus covering such Registrable
Securities at the time of receipt of such notice. If the Company shall give such
notice, the Company shall extend the period during which such Registration
Statement shall be maintained effective (including the period referred to in
Section 4.05(a)) by the number of days during the period from and including the
date of the giving of notice pursuant to Section 4.05(e) to the date when the
Company shall make available to each such Registering Investor a Prospectus
supplemented or amended to conform with the requirements of Section 4.05(e).

(l) The Company shall list all Registrable Securities covered by such
Registration Statement on any securities exchange or quotation system on which
any of the Registrable Securities are then listed or traded.

(m) The Company shall have senior management of the Company, as requested by the
Requesting Investor, Registering Investors or the underwriters in the offering,
(i) prepare and make presentations at “road shows” and before analysts and
rating agencies, as the case may be, and participate in other customary
marketing and selling activities (including one on one meetings with prospective
purchasers of the Registrable Securities) and undertaking such marketing and
selling efforts as would be customary if the Company were engaged in a primary
registered offering of its capital stock, (ii) take other actions to obtain
ratings for any Registrable Securities and (iii) otherwise facilitate, and
cooperate in, as requested by the underwriters, the Requesting Investor or
Registering Investors, the offering, marketing or selling of the Registrable
Securities.

Section 4.06. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Registering Investor, its officers, directors, employees,
partners and agents, and each Person, if any, who controls such Registering
Investor within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) (“Damages”) caused by or relating to
any untrue statement or alleged untrue statement of a material fact contained in

 

24



--------------------------------------------------------------------------------

any Registration Statement or Prospectus relating to the Registrable Securities
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary Prospectus, or caused by or relating
to any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such Damages are caused by any such untrue statement or
omission or alleged untrue statement or omission so made based upon information
furnished in writing to the Company by such Registering Investor or on such
Registering Investor’s behalf expressly for use therein. The Company also agrees
to indemnify any underwriters of the Registrable Securities, their officers and
directors and each Person who controls such underwriters within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Registering
Investors provided in this Section 4.06.

Section 4.07. Indemnification by Registering Investors. Each Registering
Investor agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Registering Investor, but only with respect
to information furnished in writing by such Registering Investor or on such
Registering Investor’s behalf expressly for use in any Registration Statement or
Prospectus relating to the Registrable Securities, or any amendment or
supplement thereto, or any preliminary Prospectus. Each Registering Investor
also agrees, severally but not jointly, to indemnify and hold harmless
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Company
provided in this Section 4.07. As a condition to including Registrable
Securities in any Registration Statement filed in accordance with Article 4, the
Company may require that it shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold it harmless to the
extent customarily provided by underwriters with respect to similar securities.
No Registering Investor shall be liable under this Section 4.07 for any Damages
in excess of the net proceeds realized by such Registering Investor in the sale
of Registrable Securities to which such Damages relate.

Section 4.08. Conduct of Indemnification Proceedings. If any proceeding
(including any investigation by any Governmental Authority) shall be instituted
involving any Person in respect of which indemnity may be sought pursuant to
Section 4.06 or 4.07, such Person (an “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing and the Indemnifying Party shall assume the defense thereof,

 

25



--------------------------------------------------------------------------------

including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all reasonable fees and expenses;
provided that the failure of any Indemnified Party to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent that the Indemnifying Party is materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (i) the Indemnifying
Party and the Indemnified Party shall have mutually agreed to the retention of
such counsel or (ii) in the reasonable judgment of such Indemnified Party,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood that, in
connection with any proceeding or related proceedings in the same jurisdiction,
the Indemnifying Party shall not be liable for the reasonable fees and expenses
of more than one separate firm of attorneys (in addition to any local counsel)
at any time for all such Indemnified Parties, and that all such fees and
expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding.

Section 4.09. Contribution. (a) If the indemnification provided for in
Section 4.06 or 4.07 is unavailable to the Indemnified Parties in respect of any
Damages (other than as a result of exceptions contained in Section 4.06 or
4.07), then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Damages,

(i) as between the Company and the Registering Investors, on the one hand, and
the underwriters, on the other hand, in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Registering
Investors, on the one hand, and the underwriters, on the other hand, from the
offering of the Registrable Securities, or if such allocation is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits but also the relative fault of the Company and the Registering
Investors, on the one hand, and

 

26



--------------------------------------------------------------------------------

of such underwriters, on the other hand, in connection with the statements or
omissions that resulted in such Damages, as well as any other relevant equitable
considerations; and

(ii) as between the Company, on the one hand, and each such Registering
Investor, on the other hand, in such proportion as is appropriate to reflect the
relative fault of the Company and of each such Registering Investor in
connection with such statements or omissions, as well as any other relevant
equitable considerations. The relative benefits received by the Company and such
Registering Investors, on the one hand, and such underwriters, on the other
hand, shall be deemed to be in the same proportion as the total proceeds from
the offering (net of underwriting discounts and commissions but before deducting
expenses) received by the Company and such Registering Investors bear to the
total underwriting discounts and commissions received by such underwriters, in
each case as set forth in the table on the cover page of the Prospectus. The
relative fault of the Company and such Registering Investors, on the one hand,
and of such underwriters, on the other hand, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and such Registering Investors or
by such underwriters. The relative fault of the Company, on the one hand, and of
each such Registering Investor, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(b) The Company and the Registering Investors agree that it would not be just
and equitable if contribution pursuant to this Section 4.09 were determined by
pro rata allocation (even if the underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.09(a). The amount paid or
payable by an Indemnified Party as a result of the Damages referred to in
Section 4.09(a) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.09, no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and distributed to
the public were offered to the public exceeds the amount of any Damages that
such underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Registering

 

27



--------------------------------------------------------------------------------

Investor shall be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Securities of such Registering
Investor were offered to the public (less underwriters’ discounts and
commissions) exceeds the amount of any Damages that such Registering Investor
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

Section 4.10. Participation in Public Offering. No Investor Party may
participate in any Public Offering hereunder unless such Investor Party
(a) agrees to sell its Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

Section 4.11. Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Registering Investor with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
Governmental Authority other than the Securities Act.

Section 4.12. Cooperation by the Company. If any Investor Party shall Transfer
any Registrable Securities pursuant to Rule 144, the Company shall cooperate, to
the extent commercially reasonable, with such Investor Party and shall provide
to such Investor Party such information as such Investor Party shall reasonably
request.

Section 4.13. Liquidated Damages. (a) If a Shelf Registration Statement required
by Section 4.02(a) is not effective before the Effectiveness Deadline, then each
Investor Party shall be entitled to a payment (with respect to each Registrable
Security held by such Investor Party), as liquidated damages and not as a
penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day period, that
shall accrue daily, for the first 60-day period immediately following the
Effectiveness Deadline, with such payment amount increasing by an additional
0.25% of the Liquidated Damages Multiplier per 30-day period, that shall accrue
daily, for each subsequent 60-day period, up to a maximum of 0.75% of the
Liquidated Damages Multiplier per 30-day period (the “Liquidated Damages”),
until such time as such Shelf Registration Statement becomes effective or is
declared effective or the Registrable Securities, as applicable, covered by such
Shelf Registration Statement cease to be Registrable Securities.

 

28



--------------------------------------------------------------------------------

(b) If (i) the Investor Parties shall be prohibited from selling their
Registrable Securities under a Registration Statement as a result of a Shelf
Suspension pursuant to Section 4.02(c) of this Agreement in excess of the
periods permitted therein or (ii) a Registration Statement is filed and
effective but, during the Shelf Period, shall thereafter cease to be effective
or fail to be usable for its intended purpose without being succeeded within 30
days by a post-effective amendment to the Registration Statement, a supplement
to the Prospectus or a report filed with the SEC pursuant to Section 13(a),
13(c), 14 or l5(d) of the Exchange Act (each of clauses (i) and (ii), a “Delay
Event”), then, until the Shelf Suspension is lifted or such amendment,
supplement or report is filed and effective, but not including any day on which
a Shelf Suspension is lifted, if applicable, then each Investor Party shall be
entitled to a payment (with respect to each Registrable Security held by such
Investor Party), as liquidated damages and not as a penalty, of 0.25% of the
Liquidated Damages Multiplier per 30-day period, that shall accrue daily, for
the first 60-day period immediately following the date on which the Delay Event
occurred, with such payment amount increasing by an additional 0.25% of the
Liquidated Damages Multiplier per 30-day period, that shall accrue daily, for
each subsequent 60-day period, up to a maximum of 0.75% of the Liquidated
Damages Multiplier per 30-day period (the “Delay Liquidated Damages”), until
such time as the Delay Event is cured. For purposes of this Section 4.13(b), a
Delay Event shall be deemed cured on the date that the Investor Parties receive
notice that the Shelf Suspension has been lifted or that a post-effective
amendment is effective and delivered to each Investor Party.

(c) The Liquidated Damages and Delay Liquidated Damages shall be paid to each
Investor Party in cash within 10 Business Days of the end of each such 60-day
period, as applicable. Any payments made pursuant to this Section 4.13 shall
constitute the Investor Parties’ exclusive remedy for such events. Any
Liquidated Damages and Delay Liquidated Damages due under this Section 4.13
shall be paid to each Investor Party in immediately available funds.

Section 4.14. No Inconsistent Agreements. The Company agrees that it shall not
enter into any agreement with any holder or prospective holder of any securities
of the Company (a) that would allow such holder or prospective holder to include
such securities in any Demand Registration or Piggyback Registration unless,
under the terms of such agreement, such holder or prospective holder may include
such securities in any such registration only to the extent that their inclusion
would not reduce the amount of the Registrable Securities of the Investor
Parties included therein or (b) on terms otherwise more favorable than this
Agreement. The Company also represents and warrants to Investor that it has not
previously entered into any agreement with respect to any of its securities
granting any registration rights to any Person.

 

29



--------------------------------------------------------------------------------

ARTICLE 5

CERTAIN COVENANTS AND AGREEMENTS

Section 5.01. Standstill. (a) For a period of five years following the date
hereof, Investor and each Other Standstill Party shall not, and Investor shall
cause the Cornell Parties not to, directly or indirectly, without the prior
written consent of the Company, (i) except as permitted by Section 3.02,
acquire, agree to acquire, propose, seek or offer to acquire, or facilitate the
acquisition or ownership of, any Company Securities or assets of the Company or
any of its Subsidiaries, (ii) enter, agree to enter, propose, seek or offer to
enter into or facilitate any merger, business combination, recapitalization,
restructuring or other extraordinary transaction involving the Company or any of
its subsidiaries, (iii) make, or in any way participate or engage in, any
solicitation of proxies to vote, or seek to advise or influence any person with
respect to the voting of, any voting securities of the Company (except as
provided in Section 5.02), (iv) form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any voting securities of the Company, (v) disclose any intention,
plan or arrangement prohibited by, or inconsistent with, the foregoing or
(vi) advise, assist or encourage or enter into any discussions, negotiations,
agreements or arrangements with any other persons in connection with the
foregoing.

(b) Notwithstanding anything to the contrary in this Agreement, (i) the
prohibitions in this Section 5.01 shall not affect Investor’s, any Cornell
Party’s or any Other Standstill Party’s ability to hold or vote the Preferred
Stock issued to Investor at the Closing or shares of Common Stock issued upon
the conversion of such Preferred Stock, (ii) the prohibitions in this
Section 5.01 shall not affect Investor’s or any Cornell Party’s ability to
acquire Company Securities so long as the aggregate Percentage Interest of the
Investor Parties immediately following such acquisition is equal to or less than
16.6%, (iii) the prohibitions in this Section 5.01 shall not prevent Investor,
any Cornell Party or any Other Standstill Party from making any confidential
offer or proposal to the Board for a potential transaction (including a Change
of Control transaction) so long as such offer or proposal would not reasonably
require the Board to publicly disclose such offer or proposal or the discussions
related thereto, (iv) the prohibitions in this Section 5.01 shall not prevent
Investor, any Cornell Party or any Other Standstill Party from acquiring any
entity that owns Company Securities which represent less than 5% of the value of
the assets of such entity (as determined by reference to the latest annual or
quarterly financial statements of such entity) in connection with the bona fide
acquisition of an operating business; provided that Investor, such Cornell Party
or such Other Standstill Party shall divest such acquired Company Securities
within 180 days of the consummation of such acquisition and shall, prior to the
date of divestment, vote such Company Securities on any matter submitted to a
vote of the stockholders of the Company in the same proportion as the as the
votes cast by the holders of all other stockholders of the Company

 

30



--------------------------------------------------------------------------------

(excluding voting securities held by the Cornell Parties or such Other
Standstill Party, as applicable), (v) the prohibitions in this Section 5.01
shall not affect the ability of any Investor Designee to vote or otherwise
exercise his or her fiduciary duties as a director on the Board, (vi) if (x) a
Change of Control has occurred, (y) the Company has entered into an agreement
providing for a Change of Control or (z) a third party has made a public offer
or proposal (including a tender or exchange offer) or publicly announced an
intention to make any such offer or proposal that would, if consummated, result
in a Change of Control and the Board does not publicly recommend against such
offer or proposal within 10 days from the date such offer, proposal or intention
becomes public, then, in each case in this clause (vi), the prohibitions in this
Section 5.01 shall immediately terminate without further force or effect and
Investor, the Cornell Parties and the Other Standstill Parties shall be released
from compliance therewith, (vii) the prohibitions in this Section 5.01 shall not
apply (x) with respect to Investor and the Cornell Parties, during any period in
which the Investor Parties have an aggregate Percentage Interest of less than
10% and (y) with respect to each Other Standstill Party, following such time as
the Common Stock underlying the Company Securities received by such Other
Standstill Party pursuant to Section 3.01(b) falls below 10% of the aggregate
number of shares of outstanding Common Stock on an As-Converted Basis and
(viii) the prohibitions in this Section 5.01 shall immediately terminate without
further force or effect and Investor, the Cornell Parties and the Other
Standstill Parties shall be released from compliance therewith if the Company
(A) institutes a voluntary proceeding, or becomes the subject of an involuntary
proceeding which involuntary proceeding is not dismissed within 60 days, under
any bankruptcy act, insolvency law or any law for the relief of debtors, (B) has
a receiver appointed to manage its affairs, which appointment is not dismissed,
vacated or stayed within 60 days or (C) executes a general assignment for the
benefit of creditors.

Section 5.02. Voting. The Investor Parties shall be entitled to vote their
Company Securities in their sole discretion; provided that, prior to the fifth
anniversary of the Closing, each Investor Party shall cast all votes that such
Investor Party is entitled to cast for the directors nominated by the Board.

Section 5.03. Financing Cooperation. The Company shall use its reasonable
efforts to, and shall cause its Subsidiaries to, cooperate with any reasonable
requests by Investor in connection with any loan or credit arrangement secured
in whole or in part with a pledge of Company Securities, including cooperating
with Investor to satisfy the customary requirements of secured lenders, such as
agreeing to an issuer acknowledgement in customary form which includes an
acknowledgement that such lender will be permitted to hold such pledged Company
Securities in unrestricted, book-entry form without any legend, subject to such
lender agreeing comply with all applicable securities laws.

 

31



--------------------------------------------------------------------------------

Section 5.04. Information Rights. For so long as the Investment Percentage is at
least 33%, the Company shall provide each Investor Party (a) all notices and
other information provided by the Company to its directors (in their capacity as
such) concurrently with the Company’s provision of such notices and other
information to such directors, including information received by directors in
connection with their service on any committee of the Board, and (b) such other
information and reports as such Investor Party may reasonably request to the
extent in the possession of the Company; provided that, without limiting the
Company’s obligations under Sections 2.01 and 2.02, the Company may deny access
to any information and reports or portions thereof provided to (i) directors if
the Company reasonably determines that access to the applicable information
could (x) result in a waiver of the attorney-client privilege (based on the
advice of counsel) or (y) cause the Company to violate obligations with respect
to confidential or proprietary information of third parties (provided that the
Company shall use reasonable efforts to make appropriate substitute arrangements
under circumstances where the restrictions in clause (x) or (y) apply) or
(ii) the Board or any committee thereof in respect of a matter in which an
Investor Party has a material interest (other than any such interest arising
solely as a result of such Investor Party’s status as a stockholder of the
Company).

Section 5.05. Confidentiality. (a) Each Investor Party agrees that Confidential
Information furnished and to be furnished to it has been and may in the future
be made available in connection with such Investor Party’s investment in the
Company. Each Investor Party agrees that it shall use, and that it shall cause
any Person to whom Confidential Information is disclosed pursuant to clause
(i) below to use, the Confidential Information only in connection with its
investment in the Company and not for any other purpose. Each Investor Party
further acknowledges and agrees that it shall not disclose any Confidential
Information to any Person, except that Confidential Information may be disclosed
(i) to such Investor Party’s Representatives with respect to such Investor
Party’s investment in the Company, including to the extent related to the tax
treatment and tax structure of the transactions contemplated by this Agreement
or the Purchase Agreement; (ii) to the extent required by applicable law, rule
or regulation (including complying with any oral or written questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process to which such Investor Party is subject;
provided that such Investor Party agrees to give the Company prompt notice of
such request(s), to the extent practicable, so that the Company may seek an
appropriate protective order or similar relief (and such Investor Party shall
cooperate with such efforts by the Company, and shall in any event make only the
minimum disclosure required by such law, rule or regulation)); (iii) to any
Person to whom such Investor Party in good faith is contemplating a Transfer of
its Company Securities; provided that such Transfer would not be in violation of
the provisions of this Agreement and such potential transferee is advised of the

 

32



--------------------------------------------------------------------------------

confidential nature of such information and agrees to be bound by a
confidentiality agreement enforceable by the Company and consistent with the
provisions hereof; or (iv) to any regulatory authority or rating agency to which
such Investor Party or any of its Affiliates is subject; provided that such
authority or agency is advised of the confidential nature of such information.
Each Investor Party agrees to be responsible for any breach by its
Representatives of the applicable provisions of this Section 5.05.

(b) Each Investor Party is aware that United States securities laws prohibit any
person who has material non-public information about a company from purchasing
or selling securities of such company, or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. Each Investor Party
also understands that the Confidential Information may constitute material
non-public information about the Company, and each Investor Party is familiar
with the Securities Act, the Exchange Act and the prohibitions and limitations
imposed upon a recipient of material non-public information by the Securities
Act and the Exchange Act.

(c) Nothing contained herein shall prevent the use (subject, to the extent
possible, to a protective order) of Confidential Information in connection with
the assertion or defense of any claim hereunder by or against the Company or any
of its Subsidiaries.

Section 5.06. Legend. (a) The Investor Parties agree that all certificates or
other instruments representing Preferred Stock or Common Stock subject to this
Agreement will bear a legend in substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH. THIS SECURITY
IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
SHAREHOLDERS AGREEMENT DATED AS OF JUNE 10, 2015, AS AMENDED FROM TIME TO TIME,
COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM MRC GLOBAL INC. OR ANY
SUCCESSOR THERETO, AND THIS SECURITY MAY NOT BE VOTED OR OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.

(b) If any Company Securities shall cease to be Registrable Securities under
clause (x) or (y) of the definition thereof, the Company, upon the written
request of the holder thereof, shall issue to such holder a new certificate
evidencing such Company Securities without the first sentence of the legend

 

33



--------------------------------------------------------------------------------

required by Section 5.06(a) endorsed thereon. If any Company Securities cease to
be subject to any and all restrictions on Transfer set forth in this Agreement,
the Company, upon the written request of the holder thereof, shall issue to such
holder a new certificate evidencing such Company Securities without the second
sentence of the legend required by Section 5.06(a) endorsed thereon.

Section 5.07. Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any Investor
Party is an acquiring person under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Investor Party could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of (a) receiving Preferred
Stock under the Purchase Agreement or under any other agreement between the
Company and the Investor Parties or (b) its ownership of Preferred Stock or
Common Stock in accordance with the terms hereof.

ARTICLE 6

MISCELLANEOUS

Section 6.01. Successors and Assigns. (a) This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns.

(b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto;
provided that Investor or any Investor Party may assign its rights, interests
and obligations under this Agreement, in whole or in part, to one or more
Permitted Transferees in accordance with Section 3.01.

(c) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs, successors
and permitted assigns, any rights, remedies, obligations or liabilities under or
by reason of this Agreement.

Section 6.02. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

 

34



--------------------------------------------------------------------------------

if to the Company, to:

MRC Global Inc.

909 Fannin Street, Suite 3100

Houston, Texas 77010

Attention: General Counsel Email: dan.churay@mrcglobal.com

with a copy to:

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attention: Andrew T. Calder Rhett A. Van Syoc Email: andrew.calder@kirkland.com
rhett.vansyoc@kirkland.com

if to Investor, to:

Mario Investments LLC

c/o Cornell Capital LLC

116 East 80th Street

New York, New York 10075

Attention: Henry Cornell Email: henry@cornellcapllc.com

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Richard A. Drucker William J. Chudd Email:
richard.drucker@davispolk.com william.chudd@davispolk.com

or such other address, email address or facsimile number as such party may
hereafter specify for the purpose by notice to the other parties hereto. All
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place
of receipt and such day is a Business Day; provided that all facsimiles and
emails shall be deemed received only upon confirmation of receipt. Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day.

 

35



--------------------------------------------------------------------------------

Section 6.03. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 6.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to the
conflicts of laws rules of such state.

Section 6.05. Jurisdiction. (a) The parties hereby agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the Delaware Chancery Court or, if such
court shall not have jurisdiction, any federal court located in the State of
Delaware or other Delaware state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 6.02 shall be deemed effective service of process on such
party.

(b) Each party to this Agreement that now or hereafter has a right to claim
sovereign immunity for itself or any of its assets hereby waives any such
immunity from either jurisdiction or enforcement to the fullest extent permitted
by the laws of any applicable jurisdiction. Each party to this Agreement
acknowledges that its rights and obligations subject to this Agreement are of a
commercial and not a governmental nature.

Section 6.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

36



--------------------------------------------------------------------------------

Section 6.07. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 6.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other parties hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). Except as expressly set
forth in this Agreement, no provision of this Agreement is intended to confer
any rights, benefits, remedies, obligations, or liabilities hereunder upon any
Person other than the parties hereto and their respective successors and
assigns.

Section 6.09. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written, among
the parties hereto with respect to the subject matter of this Agreement.

Section 6.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Section 6.11. Termination. This Agreement shall terminate with respect to each
Investor Party at the time at which such Investor Party ceases to own any
Preferred Stock or shares of Common Stock held as a result of the conversion of
the Preferred Stock, except that such termination shall not affect (a) the
rights perfected or the obligations incurred by such Investor Party under this
Agreement prior to such termination (including any liability for breach of this
Agreement)

 

37



--------------------------------------------------------------------------------

and (b) the obligations expressly stated to survive termination hereof,
including Section 5.05 (which, with respect to such Investor Party, shall
survive for two years following the termination of this Agreement) and this
Article 6.

Section 6.12. Independent Nature of Obligations. Except with respect to the
Investor Parties amongst themselves (which, for the avoidance of doubt, shall
include Investor’s obligations to cause the Cornell Parties to comply with the
Cornell Parties’ obligations pursuant to Section 5.01), the obligations of each
Investor Party, Registration Rights Transferee and Other Standstill Party (each,
a “Party”) are several and not joint with the obligations of any other Party,
and no Party shall be responsible in any way for the performance or
nonperformance of the obligations of any other Party under this Agreement.
Nothing contained herein and no action taken by any Party pursuant hereto, shall
be deemed to constitute the Parties as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Parties
are in any way acting in concert or as a group with respect to such obligations.

[Signature page follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MRC GLOBAL INC. By:

/s/ Andrew R. Lane

Name: Andrew R. Lane Title: President & CEO MARIO INVESTMENTS LLC By:

/s/ Henry Cornell

Name: Henry Cornell Title: Authorized Signatory

[Signature Page to Shareholders’ Agreement]